In an action to recover damages for malicious prosecution, abuse of process and prima facie tort, arising out of an alleged conspiracy to deny plaintiffs a building permit, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated April 7, 1977, which granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (subd [a], pars 5, 7). Order affirmed, with $50 costs and disbursements. A municipality is immune from liability for the performance of quasi-judicial or discretionary functions (Rottkamp v Young, 21 AD2d 373, affd 15 NY2d 831). In any event, the action is barred for failure to serve and file a timely notice of claim (see Bloomñeld Bldg. Wreckers v City of Troy, 50 AD2d 673, affd 41 NY2d 1102). Hopkins, J. P., Titone, Gulotta and O’Connor, JJ., concur.